Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 1 of 16 PageID #: 714




                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

JOSTENS, INC.,                                     §
                                                   §
       Plaintiff,                                  §
                                                   §
                                                   §       CIVIL ACTION NO. 4:20-CV-00225
v.                                                         Judge Mazzant
                                                   §
JERRY DEAN HAMMONS, JR. and                        §
SANDRA LOUISE ARNOLD HAMMONS,                      §
                                                   §
       Defendants.                                 §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Motion to Compel Responses to Discovery Requests

(Dkt. #41). Having considered the motion and the relevant pleadings, the Court finds that

Plaintiff’s motion should be GRANTED in part.

                                        BACKGROUND

       The undisputed evidence reflects the following facts. Plaintiff is a provider of products

and services that commemorate special occasions. Those products include, among other things,

class rings, caps and gowns, yearbooks, and championship rings for sports. Plaintiff has a jewelry

making facility in Denton, Texas. Defendant was formerly employed by Plaintiff as a security

guard working the early morning shift at the Denton, Texas location.

       Part of Plaintiff’s jewelry making process involves scrapping certain rings and remaking

them into new rings. At the Denton, Texas facility, Plaintiff maintains an area where it keeps its

scrap. In that area, the scrap is stored in scrap carts, which are locked and contain small openings

that allow the rings to be placed inside. The holes are too small for an adult human hand to fit in.
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 2 of 16 PageID #: 715




       In February 2020, surveillance footage showed Defendant using a device with a hook to

reach through the openings in the scrap carts to extract gold rings from the previous day. After

making this discovery, Plaintiff’s employees reviewed prior security footage dating back to

January 2020 and discovered that Defendant had been engaging in this behavior on a daily or near

daily basis since then.

       An employee of Plaintiff contacted the Denton Police Department, who advised the

employee to catch Defendant leaving the Denton, Texas facility in possession of stolen scrap.

After observing Defendant taking rings out of the scrap bins on both March 3, 2020 and March 4,

2020, the employee confronted Defendant on March 4. The employee attempted to question

Defendant, but Defendant left the facility before the questioning concluded. Defendant was

arrested that same day shortly after leaving the facility, however, and the Denton Police

Department later discovered approximately $11,000 worth of gold rings in a safe at his house and

approximately $15,000 in cash.

       On December 2, 2020, the Court held a telephone conference for a discovery dispute. At

the conference, the Court authorized the parties to file a motion to compel for categories of

documents that may be protected by the Fifth Amendment privilege as either testimonial or

incriminating. On December 9, 2020, Plaintiff filed the present motion (Dkt. #41). On December

23, 2020, Defendants filed their response (Dkt. #44).

                                     LEGAL STANDARD

       Under Federal Rule of Civil Procedure 26(b)(1), parties “may obtain discovery regarding

any non[-]privileged matter that is relevant to any party’s claim or defense….” FED. R. CIV. P.

26(b)(1). “Information within this scope of discovery need not be admissible in evidence to be

discoverable.” FED. R. CIV. P. 26(b)(1).



                                                2
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 3 of 16 PageID #: 716




       The Court’s scheduling order requires that the parties produce, as part of their initial

disclosure, “all documents, electronically stored information, witness statements, and tangible

things in the possession, custody, or control of the disclosing party that are relevant to the claim

or defense of any party” (Dkt. #24 at pp. 3–4). Moreover, the Local Rules of the Eastern District

of Texas (“Local Rules”) provide further guidance, indicating that information is “relevant to any

party’s claim or defense [if]: (1) it includes information that would not support the disclosing

party’s contentions; … (4) it is information that deserves to be considered in the preparation,

evaluation or trial of a claim or defense.” LOCAL RULE CV-26(d). It is well established that

“control of discovery is committed to the sound discretion of the trial court.” Freeman v. United

States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S. Dep’t of Agric., 815 F.2d

368, 382 (5th Cir. 1987)).

       Rule 37 of the Federal Rules of Civil Procedure allows a discovering party, on notice to

other parties and all affected persons, to “move for an order compelling disclosure or discovery.”

FED. R. CIV. P. 37(a)(1). The moving party bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.

Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving party

establishes that the materials requested are within the scope of permissible discovery, the burden

shifts to the party resisting discovery to show why the discovery is irrelevant, overly broad, unduly

burdensome or oppressive, and thus should not be permitted. Id.

       Federal Rule of Civil Procedure 34 governs requests for production of documents,

electronically stored information, and tangible things. Rule 34 requires responses to “either state

that inspection and related activities will be permitted as requested or state with specificity the

grounds for objecting to the request, including the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An



                                                 3
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 4 of 16 PageID #: 717




objection [to the entire request] must state whether any responsive materials are being withheld on

the basis of that objection.” FED. R. CIV. P. 34(b)(2)(C). On the other hand, “[a]n objection to part

of a request must specify the part and permit inspection of the rest.” FED. R. CIV. P. 34(b)(2)(C).

       After responding to each request with specificity, the responding attorney must sign their

request, response, or objection, certifying that the response is complete and correct to the best of

the attorney’s knowledge and that any objection is consistent with the rules and warranted by

existing law or a non-frivolous argument for changing the law. FED. R. CIV. P. 26(g). This rule

“simply requires that the attorney make a reasonable inquiry into the factual basis of his response,

request, or objection.” FED. R. CIV. P. 26(g) advisory committee’s note to 1983 amendment.

       The Federal Rules of Civil Procedure follow a proportionality standard for discovery. FED.

R. CIV. P. 26(b)(1). Under this requirement, the burden falls on courts and parties to consider the

proportionality of all discovery in resolving discovery disputes. FED. R. CIV. P. 26(b)(1) advisory

committee’s note to 2015 amendment. This rule relied on the fact that each party has a unique

understanding of the proportionality to bear on the particular issue. Id. For example, a party

requesting discovery may have little information about the burden or expense of responding. Id.

“The party claiming undue burden or expense ordinarily has far better information—perhaps the

only information—with respect to that part of the determination.” Id.

                                           ANALYSIS

       Plaintiff asks the Court to compel the production of “financial records[,] . . . documents

concerning . . . [the] disposition of gold rings and other items taken from [Plaintiff], and

. . . documents concerning the assets [Defendants] have acquired since April 2016” from

Defendant Jerry Dean Hammons, Jr. (Dkt. #41 at p. 4). Specifically, Plaintiff contends that the

Fifth Amendment protection asserted by Defendant does not apply to the discovery requests at



                                                 4
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 5 of 16 PageID #: 718




issue. Further, Plaintiff claims that Defendant waived many of his objections “by making

boilerplate over broad, unduly burdensome, and relevant objections (Dkt. #41 at p. 8).

       Defendant responds that “[m]any of the requested documents could be used against

Defendant in criminal court” and thus he properly invoked the Fifth Amendment (Dkt. #44 at p.

2). Further, Defendant asserts that “tax returns produced clearly reflect Defendant has legally

obtained the money to purchase all the property in question” (Dkt. #44 at p. 2).

  I.   Fifth Amendment Right Against Self-Incrimination

       The Fifth Amendment offers protection against compelled self-incrimination so that no

person “shall be compelled in any criminal case to be a witness against himself.” U.S. Const.

amend. V.     The Fifth Amendment “can be asserted in any proceeding, civil or criminal,

administrative or judicial; and it protects against any disclosures which the witness reasonably

believes could be used in a criminal prosecution or could lead to other evidence that might be so

used.” Kastigar v. United States, 406 U.S. 441, 444–45 (1972). “To qualify for the Fifth

Amendment privilege against self-incrimination, a communication must be (1) testimonial in

character, (2) incriminating, and (3) compelled.” United States v. Velasquez, 881 F.3d 314, 337

(5th Cir. 2018) (citing United States v. Hubbell, 530 U.S. 27, 34 (2000)). “In order to be

testimonial, an accused’s communication must itself, explicitly or implicitly, relate a factual

assertion or disclose information.” Id. (citing Doe v. United States (Doe I), 487 U.S. 201, 210

(1988)).

       Defendant invokes the Fifth Amendment in response to each of Plaintiff’s discovery

requests. However, “[a] party is not entitled to decide for himself whether he is protected by the

fifth amendment privilege.” S.E.C. v. First Fin. Group of Tex., Inc., 659 F.2d 660, 668 (5th Cir.

1981). “Rather, this question is for the court to decide after conducting a ‘particularized inquiry,



                                                 5
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 6 of 16 PageID #: 719




deciding, in connection with each specific area that the questioning party seeks to explore, whether

or not the privilege is well-founded.’” Id. (quoting United States v. Roundtree, 420 F.2d 845, 852

(5th Cir. 1969) (footnote omitted)). Thus, “a blanket invocation of the [F]ifth [A]mendment

privilege is insufficient to relieve a civil litigant of the responsibility to answer questions put to

him during the civil discovery process and to claim the privilege with respect to each inquiry.” Id

at 669 (collecting cases).

        The Fifth Amendment “privilege applies to documents as well as to testimony” and “[u]pon

valid invocation of the privilege, an individual’s potentially incriminating papers are protected

from production.” Nat. Gas Pipeline Co. of America v. Energy Gathering, Inc., 86 F.3d 464, 468

(5th Cir. 1996) (first citing United States v. Davis, 636 F.2d 1028 (5th Cir.), cert. denied, 454 U.S.

862 (1981); and then citing Rogers v. Webster, 776 F.2d 607 (6th Cir. 1985)). The documents

requested by Defendant fall into three categories: (1) financial records, including, but not limited

to, bank statements and tax returns1, (2) documents concerning the disposition of the items

allegedly stolen by Defendants, and (3) documents concerning assets acquired since the alleged

theft in April of 2016. The Court must therefore make the “particularized inquiry” necessary to

determine “whether or not the privilege is well-founded” in “each specific area that [Plaintiff]

seeks to explore.” Roundtree, 420 F.2d at 852.

        Plaintiff generally asserts that the Fifth Amendment privilege is inapplicable to its requests

for production. One specific argument offered by Plaintiff is that the sought-after documents do

not fall under the Fifth Amendment’s act of production protection. “To receive Fifth Amendment

protection under the ‘act of production privilege,’ two requirements must be satisfied: (1) [t]he act

of producing the documents must have ‘testimonial aspects’” and “(2) the documents must be self-


1
 In the telephone conference held by the Court, the Court ordered Defendant produce tax returns for the years 2016,
2017, 2018, and 2019. Plaintiff does not argue that those tax returns have not been produced.

                                                        6
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 7 of 16 PageID #: 720




incriminating.” In re Sambrano Corp., 441 B.R. 562, 566 (Bankr. W.D. Tex. 2010). Because “the

act of production” of documents “may itself implicitly communicate statements of fact,” the Fifth

Amendment generally protects those acts of production that would cause a witness to “admit that

the papers existed, [that the papers] were in [the witness’s] possession or control[] and were

authentic.” Hubbell, 530 U.S. at 36 (collecting cases).

       Further, Plaintiff contends that even documents potentially falling within the act of

production doctrine are not protected due to the Fifth Amendment’s foregone conclusion

exception. The foregone conclusion exception applies when the party seeking the production of

potentially incriminating documents already knows the existence and location of the papers.

Fisher v. United States, 425 U.S. 391, 411 (1976). When the existence and location are already

known, the party opposing production of the documents “adds little or nothing to the sum total of

the [party’s] information by conceding that he in fact has the papers.” Id. To properly invoke the

exception, a party must, at minimum, “show[] prior knowledge” of the “existence or the

whereabouts of the documents ultimately produced.” Hubbell, 530 U.S. at 29.

       Plaintiff also asserts that “if the documents were not prepared by the defendant, then the

act of production does not apply so long as the production of documents does not confirm their

existence or authenticity” (Dkt. #41 at p. 6). The Court will address the applicability of the act of

production doctrine during its individualized inquiry into the specific categories of documents.

           a. Financial Records

       Plaintiff seeks Defendant’s financial records, including “statements from any savings,

checking deposit, brokerage or other accounts [Defendant] has maintained from April 2016 to

present” (Dkt. #41 at p. 10).




                                                 7
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 8 of 16 PageID #: 721




        Defendant did not prepare his bank statements. Rather, financial statements are business

records prepared by the financial institution itself. “Where the preparation of business records is

voluntary, no compulsion is present.” United States v. Doe (Doe II), 465 U.S. 605, 610 (1984).

Compulsion is a necessary element for a valid Fifth Amendment claim, “for the privilege protects

a person only against being incriminated by his own compelled testimonial communications.”2

Fisher, 425 U.S. at 409 (first citing citing Schmerber v. California, 384 U.S. 757 (1966); next

citing United States v. Wade, 388 U.S. 218 (1967); and next citing Gilbert v. California, 388 U.S.

263 (1967)). Because Defendant did not create the financial records, the only potential avenue for

protection comes from the act of production doctrine. The “production of the [records] by

[Defendant] would not authenticate them” because “they were not prepared by [Defendant].”

United States v. Klir, No. S-78-31-CA, 1979 WL 1563, at *2 (E.D. Tex. Dec. 7, 1979). Thus, the

act of production doctrine is inapplicable. The Court is sufficiently satisfied that the production

of the documents has no testimonial aspect that would lend itself to privilege under the Fifth

Amendment. The Court therefore finds that Defendant has no valid Fifth Amendment privilege

over the financial records sought by Plaintiff in Plaintiff’s request for production number two.

             b. Documents Concerning Items’ Disposition

        Plaintiff also seeks “[a]ll documents and communications concerning the sale, pawn, or

other disposition of any gold rings or other items that [Defendant] took from [Plaintiff] at any point

from April 2016 to the present,” “[a]ll documents evidencing the sale of gold or precious stones

by [Defendant] since April 29, 2016,” and “[a]ll documents or communications concerning



2
  In Fisher, the Supreme Court considered whether the production of an accountant’s workpapers in the taxpayer’s
possession violates the Fifth Amendment—not bank records in the possession of a bank. However, the Court finds
the logic parallel: the records are not Defendant’s, the records were not prepared by Defendant, and the records
“contain no testimonial declarations” made by Defendant. Fisher, 425 U.S. at 409. Further, analogous to the
accountant’s workpapers, the making of the bank records was “wholly voluntary”—thus, by definition, not compelled.
Id.

                                                        8
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 9 of 16 PageID #: 722




[Defendant’s] transactions with any pawn shops since April 29, 2016” (Dkt. #41, Exhibit 3 at pp.

4; 16–17). In support of its request, Plaintiff asserts that it knew Defendant was pawning the items.

Further, Plaintiff claims that that its knowledge of the existence of the records renders the act of

production doctrine inapplicable under the foregone conclusion exception.3

         Similar to financial records, the documents sought by Plaintiff are “business records”

voluntarily prepared by a third party—in this instance, pawn shops. Thus, Defendant must again

rely on the act of production doctrine. Plaintiff knows that the records exist. In fact, Plaintiff has

received verification of the records’ existence from a national database of pawnshop transactions.

Thus, “the existence and location of the papers are a foregone conclusion” and Defendant “adds

little or nothing to the sum total of [Plaintiff’s] information by conceding in fact that he in fact has

the papers.” Fisher, 425 U.S. at 411. Defendant therefore has no valid Fifth Amendment privilege

over the documents sought in Plaintiff’s request for production numbers one, thirty-three, and

thirty-four.

               c. Gambling Records

         Plaintiff further requests production of “[a]ll documents or communications concerning

[Defendant’s] transactions with any casinos since April 29, 2016,” “[a]ll documents concerning

[Defendant’s] membership in Choctaw Casinos & Resorts Rewards Club or WinStar World Casino

and Resort Club Passport,” “[a]ny win/loss statements available from Choctaw Casinos & Resorts

or WinStar World Casino and Resort,” and “[a]ll documents concerning any visits by [Defendant]

to Choctaw Casinos & Resorts or to WinStar World Casino and Resort since April 29, 2016” (Dkt.

#41, Exhibit 3 at p. 18).



3
  Defendant’s assertion of the Fifth Amendment privilege is broad, and in his response to Plaintiff’s motion, Defendant
merely states that “[c]ertainly, any information [Defendant] provides in response to these requests would be
incriminating” (Dkt. #44 at p. 5).

                                                          9
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 10 of 16 PageID #: 723




       Notably, the Fifth Amendment privilege “protects an individual from being compelled to

disclose information that could reasonably be expected to furnish evidence needed to prosecute

the claimant for a crime.” Steinbrecher v. C.I.R., 712 F.2d 195, 197 (5th Cir. 1983) (first citing

Kastigar, 406 U.S. at 445; and then citing Hoffman v. United States, 341 U.S. 479, 486 (1951)).

The privilege does not apply to any incriminating disclosure; however, but rather it “applies only

when the possibility of self-incrimination is a real danger, not a remote and speculative

possibility.” Id. “The claimant must be faced with substantial hazards of incrimination from the

information sought, and: ‘The witness is not exonerated from answering merely because he

declares that in doing so he would incriminate himself—his say-so does not of itself establish the

hazard of incrimination.’”    Id. (quoting Hoffman, 341 U.S. at 486).       Defendant offers no

explanation as to how the gambling records are incriminating—rather, he offers a blanket assertion

of the privilege in his response to Plaintiff’s requests for production and seems to abandon the

argument altogether in his response to Plaintiff’s motion to compel. No facts indicate that the

information contained within the gambling records are incriminating. Additionally, even assuming

the Fifth Amendment arguably applied, the records were produced in the course of business by the

casinos—not by Defendant. Requiring Defendant to produce the documents will neither admit

their existence—in fact, Defendant has admitted the records exist by asserting that his winnings

supplied the funds necessary for his purchase of various assets—and location nor implicitly cause

Defendant to authenticate the documents. Rather, “production would express nothing more than

[Defendant’s] belief that the papers are those described” in the requests for production” because

Defendant “did not prepare the papers and could not vouch for their accuracy.” Fisher, 425 U.S.

at 412–13. The Court therefore finds that the records are not protected by the Fifth Amendment

privilege asserted by Defendant.



                                               10
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 11 of 16 PageID #: 724




           d. Documents Concerning Assets Acquired

       Plaintiff seeks various documents that should “reflect assets [Defendant] has acquired with

the proceeds of the property he took from [Plaintiff]” (Dkt. #41 at p. 14). These records include

“personal financial statements, financial statements for any businesses [Defendant] owns,

documents regarding real and personal property, such as deeds of trust, mortgages, appraisals,

certificates of title, inventories, contracts, receipts, promissory notes, insurance policies, loan

applications, and the like, as well as documents regarding the specific real property, vehicles, and

boats that were the subject of the preliminary ‘asset freeze’ injunction entered in this case” (Dkt.

#41 at p. 15).

       “Production of documentary materials created or authenticated by a State or the Federal

Government, such as automobile registrations or property deeds, would seem ordinarily to fall

outside the protection of the [Fifth Amendment] privilege.” Fisher, 425 U.S. at 426 (Brennan, J.,

concurring). Notably, “the Fifth Amendment does not protect the contents of pre-existing,

voluntarily prepared documents” because the protection “does not extend to writing that was not

itself compelled.” United States v. Hubbell, 167 F.3d 552, 567 (D.C. Cir. 1999) (first citing Fisher,

425 U.S. at 409; and then citing Doe II, 465 U.S. at 612, n.10). Further, the act of producing the

documents does not admit the documents exist, admit the documents are in the possession or

control of defendant, or authenticate the documents. Thus, neither the Fifth Amendment, nor its

act of production doctrine, protects the documents sought in Plaintiff’s request for production

numbers four, five, seven through thirty-two, and forty-three through fifty-six.

           e. Communications Between Defendant and Third-Party Regarding Sale of
              Assets

       Plaintiff “seek communications between [Defendant], on the one hand, and any agent

representing him [for] the sale of jewelry or precious stones and/or any person to company to

                                                 11
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 12 of 16 PageID #: 725




which [Defendant] sold jewelry or precious stones, on the other hand” (Dkt. #41 at p. 16).

Regarding Defendant’s invocation of the Fifth Amendment, Plaintiff asks the Court to “find that

[Defendant’s] objections are not specific enough” (Dkt. #41 at p. 17).

       To properly invoke the Fifth Amendment privilege, a party must “object with specificity

to the information sought from him,” which, in turn, “permits the district court to rule on the

validity of his claim of privilege.” S.E.C. v. First Fin. Group of Tex., Inc., 659 F.2d 660, 668 (5th

Cir. 1981). “[A] blanket invocation of the [F]ifth [A]mendment privilege is insufficient to relieve

a civil litigant of the responsibility to answer questions put to him during the civil discovery

process and to claim the privilege with respect to each inquiry.” Id. at 669 (collecting cases).

However, a blanket assertion of the Fifth Amendment privilege does not necessarily mean that a

person simply reiterated the same objection to every question. Rather, a party “must present

himself with his records for questioning, and as to each question and each record elect to raise or

not to raise the defense.” Roundtree, 420 F.2d at 852. Once a party elects whether or not to raise

the defense as to each request posed, “[t]he district court may then determine by reviewing [the

party’s] records and by considering each question whether, in each instance, the claim of self-

incrimination is well-founded.” Id. (collecting cases). In the instant case, Defendant has chosen

to invoke the privilege as to each request for production. Thus, the Court cannot say that the

invocation was “blanket” for Fifth Amendment purposes.

       Defendant’s objection is not specific enough for the Court to make the finding that the

privilege is well-founded. The lack of specificity does not, however, equate to an unequivocal

waiver of the privilege—the Court must still make a “particularized inquiry” on the applicability

of the privilege. See First Fin. Group of Tex., Inc., 569 F.2d at 668. The Court will therefore




                                                 12
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 13 of 16 PageID #: 726




require Defendant produce the documents over which he asserts the Fifth Amendment privilege as

to Plaintiff’s requests for production numbers thirty-six and thirty-seven.

    II.   Waived Objections

          Plaintiff argues that Defendant “waived several objections by making boilerplate over

broad, unduly burdensome, and relevance objections” (Dkt. #41 at p. 8). In support, Plaintiff

invokes Federal Rule of Civil Procedure 34’s specificity language and asserts that Defendant’s

objections do not meet the requirements as laid out in the rule.

          The Court agrees that Defendant has waived several objections by making boilerplate

objections. A response to a request for production “must either state that inspection and related

activities will be permitted as requested or state with specificity the grounds for objecting to the

request, including the reasons.” FED. R. CIV. P. 34(b)(2)(B). Further, “[a]n objection must state

whether any responsive materials are being withheld on the basis of that objection” and “[a]n

objection to part of a request must specify the part and permit inspection of the rest.” FED. R. CIV.

P. 34(b)(2)(C). “The party resisting discovery ‘must show specifically . . . how each [request] is

not relevant or how each question is overly broad, burdensome or oppressive.’” Tsanacas v.

Amazon.com, Inc., No. , 2018 WL 324447, at *2 (quoting McLeod, Alexander, Powel & Apffel,

P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990)).

          Plaintiff sent Defendant fifty-six requests for production. In response, Defendant asserted

essentially one objection4:

          This request invades Defendant’s right of privacy, is impermissibly overbroad and,
          therefore, oppressive, burdensome, and irrelevant to the subject matter of this action
          in that it seeks disclosure of personal and private information. This answering
          Defendant’s financial statements and/or tax returns are not relevant to the subject
          matter of the pending action. The Fifth Circuit recognizes a public policy against
          unnecessary public disclosure of tax returns. The Court may only order their

4
  Because the Court analyzed Defendant’s repeated Fifth Amendment objection above, it will only discuss the
remaining objections offered by Defendant.

                                                    13
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 14 of 16 PageID #: 727




         production if they are relevant and where the requesting party shows a compelling
         need for the same, which is a higher standard than regular discovery requests.
         Defendant’s financial condition is likewise irrelevant. Although financial condition
         may be relevant to the pursuit of punitive damages[,] Plaintiff does not claim
         punitive damages here. This answering Defendant exercises his general right of
         privacy in his financial information.5

(Dkt. #41, Exhibit 3).

         Defendant claims that the objections “used common words which are commonly used in

responses to requests that require a person to retrieve documents possibly not currently in their

possession and to produce six (6)6 years of said documents i.e., bank records and statements” (Dkt.

#44 at p. 4).

         “Boilerplate” includes language produced in “standardized text” or “ready-made or all-

purpose language.”          Boilerplate, Merriam-Webster Collegiate Dictionary (11th ed. 2007);

Boilerplate, Black’s Law Dictionary (10th ed. 2014). Defendant used the above objection—or a

shortened variation thereof—on fifty-three of his fifty-six responses. In fact, the objections that

utilize the entire paragraph have the exact same grammatical error and substantive flaw in each. 7

Though Defendant does shorten the objection when financial statements are not at issue, the

language remains the same: “This request invades Defendant’s right of privacy, it is impermissibly

overbroad and, therefore, oppressive, burdensome, and irrelevant to the subject matter of this

action in that it seeks disclosure of personal and private information” (Dkt. #41, Exhibit 3).




5
  Defendant asserts this objection, or a shorter variation thereof, in fifty-three of the fifty-six requests. Two of the
three requests that Defendant asserted a different objection to are not at issue—namely, request numbers one and
forty-two. In its analysis, therefore, the Court will address the third request, number twenty-seven, separate and apart
from the other fifty-three.
6
  Defendant asserts the documents sought go back six years. The Court cannot find a request for any document
produced earlier than April 26, 2016—a little less than five years ago.
7
  The grammatical mistake is the period originally inserted in the position where the Court has substituted a comma.
The substantive flaw is where Defendant asserts Plaintiff is not seeking punitive damages when Plaintiff is, in fact,
seeking them.

                                                          14
Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 15 of 16 PageID #: 728




       Defendant’s objection falls squarely within the definition of “boilerplate.” Importantly,

the objections do not “state with specificity the grounds for objecting to the request.” FED. R. CIV.

P. 34(b)(2)(B). Defendant’s non-compliance with Rule 34 therefore results in a waiver of the

posed objections.

       One objection—a response to request number twenty-seven—does not contain the

boilerplate language. Rather, Defendant asserts that the request “is unduly burdensome in that it

requests documents or information equally available to both parties” (Dkt. #41, Exhibit 3 at p. 14).

However, Defendant did not specify “how the discovery requests [are] unduly burdensome in

terms of time, expense, or procedure.” Presbyterian Manors, Inc. v. Simplexgrinnell, L.P., No.

09-2656-KHV, 2010 WL 4942110, at *2 (D. Kan. Nov. 30, 2010). In fact, Defendant “provided

the court with no information about the burden involved in responding” to request number twenty-

seven. Id. The Court therefore finds Defendant’s unduly burdensome argument unpersuasive.

Further, “even if a document is publicly available . . . a party must still disclose it under Rule

26(a)(1)(A) to provide notice of evidence central to its claims or defenses.” Martino v. Kiewit

New Mexico Corp., 600 F. App’x 908, 911 (5th Cir. 2015). Thus, the Court overrules Defendant’s

objection as to request number twenty-seven.

       Ultimately, the Fifth Amendment only potentially applies to one category of documents

sought by Plaintiff—communications between Defendant and either any agent representing him

or any person or company to which Defendant sold jewelry or precious stones. Defendant is

therefore required to produce the documents sought in request numbers thirty-six and thirty-seven

to the Court so the Court may conduct an in-camera review of the documents and determine if the

privilege asserted is well-founded.     Further, Defendant waived the boilerplate over broad,




                                                 15
    Case 4:20-cv-00225-ALM Document 47 Filed 01/27/21 Page 16 of 16 PageID #: 729




    burdensome, oppressive, or relevancy objections made in response to fifty-six of fifty-nine

    requests. Finally, the Court overrules Defendant’s objection to response number twenty-seven.

                                             CONCLUSION

           It is therefore ORDERED that Plaintiff’s Motion to Compel Responses to Discovery

    Requests (Dkt. #41) is hereby GRANTED in part as detailed in this Order.

           Defendant must therefore produce documents in response to Plaintiff’s request for

    production numbers one, four, five, seven through thirty-two, thirty-three, thirty-four, thirty-eight

    through forty-one, and forty-three through fifty-six within fourteen days of this Order.

           It is further ORDERED that Defendant produce the documents over which Defendant

    asserts the Fifth Amendment privilege regarding responses to Plaintiff’s request for production

.   numbers thirty-six and thirty-seven to the Court for an in camera review within seven days of this

    Order so that the Court may determine the applicability of the Fifth Amendment privilege asserted

    by Defendant.

           IT IS SO ORDERED
            SIGNED this 27th day of January, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     16
